DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in U.S. Patent Application No. 16/561,490 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,872,423, hereinafter ‘423.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims 1, 5 and 9 of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claims 1, 5 and 9 as compared to claim(s) 4 of reference recite common subject matter,
•	Whereby instant claims 1, 5 and 9, which recite the open ended transitional phrase “comprising”, do not preclude any additional elements recited by claim(s) of the reference, and
•	Whereby the elements of claim 1 are fully anticipated by reference claim 4, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
•	Elements of instant claim(s) 5/9, are additionally anticipated by those of reference claim 4, in view of Obviousness type Double Patenting procedures as they relate to system/device/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in permissible 

Instant Claims
Claims of Reference 10,872,423
Claim 1/5/9

Claim 4/11/12


at least one memory that stores a set of instructions; and
at least one processor configured to execute the set of instructions to:
at least one processor configured to execute the set of instructions to:
generate a template for detecting a target;
generate a template for detecting a target;
divide an area in an input image into subregions, the area including the target;
divide an area in an input image into subregions, the area including the target; and
extract centers of the subregions as feature points;
extract centers of the subregions as feature points.
generate a mask partly shielding the template based on temporal variation of the feature points; and
generate a mask partly shielding the template based on temporal variation of feature points extracted from an area including the target in an input image; and
detect the target from the image by using the template partly shielded by the mask.
detect the target from the image by using the template partly shielded by the mask, wherein ...

	
Examiner also notes the equivalent natures of both the method and non-transitory CRM claims in the instant application (5 and 9 respectively) to instant claim 1 (device) and reference claim(s) 4/11/12 as identified above.  Accordingly, these instant claims may similarly be rejected on the same grounds/mapping as identified above in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.
Dependent claims 2-4, 6-8 and 10-12 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent 10,872,423, and obvious variants thereof as illustrated in the following table which summarizes those obvious elements as similarly set forth in the combinations that 
Instant application
Claims of Reference and Literature evidencing obvious nature of any additional elements as required
Claims 2/6/10

Claim 4/11/12 in further view of bounding box disclosure as identified in the prior art based rejections that follow  Aizawa (US 2019/0114788), Crivelle (US 2017/0018090); alternatively reference Claim 3/7/10 in further view of limitations of reference claim 4 as identified for Aizawa (US 2019/0114788), Brown (US 2010/0054540) (divide and extract limitations).
Claim 3/7/11
Claim 2/6/9 in further view of limitations of reference claim 4, as identified for Aizawa (US 2019/0114788), Brown (US 2010/0054540); alternatively 4/11/12 modified in view of Aizawa
Claims 4/8/12
Claim 1/5/8 (Claim(s) 4/11/12 inheriting limitations of claims 1/5/8 respectively), limitations anticipated

	
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the claims of reference in the manner(s) identified above in view of the corresponding motivation(s) presented therewith and/or in the art based rejections that follow.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,872,423 in view of those obvious modifications thereto (in view of Aizawa, etc.) as identified above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aizawa (US 2019/0114788).

As to claim 1, Aizawa teaches/suggests an image detection device (image processing apparatus 100 in conjunction with camera 200, Fig. 2, [0025] “in the image processing device for tracking the object, it is possible to improve the accuracy in tracking in the case where part of the target object to be tracked is masked”) comprising:
at least one memory that stores a set of instructions ([0050-0051]); and
at least one processor configured to execute the set of instructions ([0050-0051]) to:
generate a template for detecting a target (Abs “a template acquisition unit configured to acquire a template corresponding to a target object to be tracked included in the image”, Fig 5 S14, [0023]);
divide an area in an input image into subregions, the area including the target (Figures 4A-4B, Fig. 8A-8B, [0011] “an area corresponding to the target object to be tracked is divided into a plurality of blocks”, [0013], [0054], [0100]);
extract centers of the subregions as feature points (Fig. 8C);
generate a mask partly shielding the template based on temporal variation of the feature points ([0015-0017], [0016] “In the case where the masking occurs in one block, the accuracy in tracking over the frames is reduced in the block (or the tracking results in failure). Therefore, it is possible to calculate the masking degree in the block based on a displacement between the vectors”, wherein individual block masking degrees are based on various temporal variation parameters such as movement vectors [0073] “a movement vector vblock(x,y) (x and y are coordinates) is generated for each of 16 blocks based on the change of the position from that in the previous frame”, [0083], [0101], and/or temporally varying edge and direction characteristics [0097-0098]); and
detect the target from the image by using the template partly shielded by the mask (Abs “and a tracking unit configured to detect the target object to be tracked included in the image by using the template, and acquire over a plurality of images an amount of movement of the target object to be tracked and a direction of the movement of the target object to be tracked, based on both of the template and the masking map”, [0018] “the masking map generation unit may update the masking map every time the tracking unit generates a tracking result, and the tracking unit may use the updated masking map in a process of detecting the target object to be tracked in a next frame”, [0056], [0090-0091]).

As to claim 2, Aizawa teaches/suggests the device of claim 1.
Aizawa further teaches/suggests the device wherein the at least one processor is further configured to:
identify, in a second image, second feature points corresponding to the feature points (same process as identified above for the case of claim 1 performed in an iterative manner for subsequent frames – see [0019], [0070-0071], [0075], [0083], [0090], etc.); and identify, as the area including the target, a rectangle enclosing regions in which the second feature points are distributed ([0083], Figures 3, 4A-4B, 8A-8B).  Examiner notes also the obvious nature generally of the use of a bounding box for the purposes of highlighting an object track determination (see for example Crivelle et al. (US 2017/0018090) cited by Applicant).

claim 3, Aizawa teaches/suggests the device of claim 1.
Aizawa further teaches/suggests the device wherein the at least one processor is further configured to:
calculate moving directions to second feature points in a second image from the respective feature points, the second feature points corresponding to the respective feature points (movement vector disclosure [0073-0074], [0075] “When the process in Step S23 is completed, the movement vector of each block between the immediately prior frame and the current frame is acquired”);
determine a most frequent moving direction among the moving directions ([0077] “Specifically, from among 16 movement vectors, an outlier, i.e., a vector having a value that significantly deviates from those of the other vectors is excluded first. For example, a vector having a value that deviates from the average or the mode by 20% or more is excluded”);
determine whether occurring number of the most frequent moving direction is equal to or larger than a half of a total number of the moving directions ([0077]);
count the second feature points moving in the most frequent direction in each of the subregions when the occurring number is not equal to or larger than the total number ([0085] “Specifically, a difference (represented by ΔP(x, y)) between the movement vector v corresponding to the vehicle and each of the 16 movement vectors V block (x,y) is acquired, and a value (k|ΔP(x, y)|) obtained by multiplying the absolute value of ΔP(x, y) by a constant k is added to each of current values set in the masking map. That is, the masking degree of each block of the masking map is 0+ k|ΔP(x, y)| in the initial process.”);
count the second feature points in each of the subregions when the occurring number is equal to or larger than the total number ([0087] “Note that, in the case where it is determined that the masking has disappeared, a process for setting the masking degree assigned to each block back to 0 is performed. For example, in the case where (1) the masking degree is not less than a predetermined value and (2) k|ΔP(x, y)| is not more than a predetermined value, it may be determined that the masking has disappeared”); and
generate the mask based on a counted number of the second feature points in each of the subregions ([0084-0087] “Next, in Step S28, the masking state acquisition section 104 updates the masking map”).

As to claims 5 and 9, these claims are the method and non-transitory CRM claims corresponding to device claim 1 and are rejected accordingly.  See Aizawa [0024] and [0050-0051] for corresponding structure, method and CRM disclosure.

As to claims 6-7 and 10-11, these claims are the method and non-transitory CRM claims respectively corresponding to device claims 2-3, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to template based object tracking generally based at least in part on one or more template masking/modification processes.


Allowable Subject Matter
	Claims 4, 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or Double Patenting Rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  See those remarks/notes above concerning the manner in which the limitations of instant claim(s) 4/8/12 are present in claim 4/1 of reference (claim 1 specifically US 10,872,423).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669